Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 1 of 23 PageID: 510




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


ANTHONY GAETANO,

         Plaintiff,
                                                    Civ. No. 21-01418 (KM) (JBC)
         v.
                                                               OPINION
GILEAD SCIENCES, INC.,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         Gilead Sciences, Inc., makes Truvada, the leading drug for prevention
and treatment of HIV. Anthony Gaetano took Truvada until experiencing
chronic pain. He sues Gilead, alleging New Jersey products liability claims that
Gilead should have used a safer ingredient and that Gilead failed to warn about
Truvada’s risks. Gilead moves to dismiss, arguing that all of Gaetano’s claims
are preempted and that his failure-to-warn claim is precluded by New Jersey
law. (DE 4.)1 For the following reasons, the motion is DENIED.
    I.   BACKGROUND
         The federal Food, Drug, and Cosmetic Act, (“FDCA”), 21 U.S.C. § 301 et
seq., regulates how drugs gain approval to enter the market and what labeling
they must contain. See In re Suboxone (Buprenorphine Hydrochlorine &
Naloxone) Antitrust Litig., 967 F.3d 264, 267 (3d Cir. 2020); Merck Sharp &
Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1672–73 (2019). The Food and Drug



1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Complaint (DE 1-1)
         Mot. = Gilead’s Brief in Support of its Motion to Dismiss (DE 4-3)
         Opp. = Gaetano’s Opposition to Gilead’s Motion to Dismiss (DE 4-4)
         Reply = Gilead’s Reply Brief (DE 4-5)
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 2 of 23 PageID: 511




Administration (“FDA”) administers the FDCA and approves drugs and labels.
See id.
      In 2004, the FDA approved Truvada for the treatment of HIV. (Compl.
¶ 31.) Truvada uses the active ingredient tenofovir disoproxil fumarate (“TDF”).
(Id. ¶ 27.) Gilead had developed and sold other TDF-based drugs in the years
before marketing Truvada. (Id. ¶¶ 29–30, 32.) Gilead’s research showed that
TDF caused bone and kidney problems. (Id. ¶¶ 33–36.) Nonetheless, Gilead’s
labeling failed to warn doctors that all patients taking Truvada should be
monitored for adverse kidney or bone effects. (Id. ¶¶ 40–41.) The labeling also
failed to warn doctors as to what ongoing testing was needed. (Id. ¶¶ 46–49.) All
the while, Gilead was “provid[ing] stronger monitoring recommendations and
warnings to physicians and patients in the European Union.” (Id. ¶ 50.)
      Before TDF medications were introduced, Gilead discovered a similar
active ingredient, tenofovir alafenamide fumarate (“TAF”) that did not pose the
same risks as TDF. (Id. ¶¶ 58–60.) Yet Gilead discontinued its development of a
TAF medication in 2004, opting instead to focus on gaining FDA approval for
the TDF-based medication. (Id. ¶¶ 61–63.) Gilead intended to maintain TDF
drugs’ market dominance for as long as possible, even if that meant
downplaying risks, and only thereafter introduce TAF medications, which
would then enjoy their own period of dominance and exclusivity. (See id. ¶¶ 65–
71.) See generally Suboxone, 967 F.3d at 267–68 (brand-name drugs enjoy a
period of exclusivity and market domination until generics are introduced).
      Gilead ultimately developed a TAF medication that was approved in
2015, although it allegedly could have been approved years earlier if Gilead had
not forgone it in favor TDF drugs. (Compl. ¶¶ 70–71.) A generic version of TDF-
based Truvada was introduced five years later in 2020. (Id. ¶ 71.)
      Gaetano began taking Truvada daily in 2005. (Id. ¶ 8.) Around the same
time, he was diagnosed with kidney diseases. (Id. ¶¶ 15–16.) About a year after
starting Truvada, he began experiencing pain in his hands, elbow, and left
shoulder. (Id. ¶ 19.) Almost a decade later, Gaetano’s doctor switched him from



                                        2
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 3 of 23 PageID: 512




Truvada to a different prescription but did not tell him why. (Id. ¶ 18.) Gaetano
continued to experience pain in his right shoulder and hand, and in 2018, he
was diagnosed with chronic pain related to musculoskeletal disorders. (Id.
¶¶ 10–11.) He later learned that Truvada was associated with bone and kidney
problems. (Id. ¶ 12.)
          Gaetano sued Gilead in New Jersey Superior Court, asserting claims
under the New Jersey Product Liability Act (“NJPLA”), N.J. Stat. Ann. § 2A:58C-
2. He alleges two theories: (1) Truvada was defective because it caused kidney
and bone damage, while a safer alternative (TAF) was available; and
(2) Truvada’s label failed to warn of risks. (Id. ¶¶ 72–80.) Gilead removed the
case to this Court, invoking diversity jurisdiction under 28 U.S.C. § 1332(a),
and moved to dismiss. (DE 1, 4.)2
    II.   STANDARD OF REVIEW
          Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint




2       Originally, Gaetano also sued the doctor and healthcare provider who
prescribed him Truvada. (Compl. ¶¶ 4–5.) In New Jersey Superior Court, Gilead moved
to dismiss, and its motion was fully briefed. (See DE 1-1.) Then the doctor and
healthcare provider stipulated to a dismissal. (DE 1 ¶ 6.) That dismissal entailed that
the only remaining parties, Gilead and Gaetano, were of diverse state citizenship,
enabling Gilead to remove the case to this Court. (Id. ¶ 10.) Gilead then, with the
Court’s permission, lodged the already-briefed motion to dismiss with this Court, so it
is ripe for decision.


                                           3
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 4 of 23 PageID: 513




as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
III.      DISCUSSION
          Gilead moves to dismiss both the design-defect claim and the failure-to-
warn claim, arguing that they are preempted. Alternatively, Gilead moves to
dismiss the failure-to-warn claim based on the “presumption of adequacy” that
attaches to FDA-approved labels under the NJPLA. I take up those arguments
in turn.
    A. Preemption
          “The doctrine of preemption has constitutional roots in the Supremacy
Clause,” which provides that federal law is “supreme.” Sikkelee v. Precision
Airmotive Corp., 907 F.3d 701, 709 (3d Cir. 2018) (second quotation quoting
U.S. Const. art. VI, cl. 2). “Congress thus has the power to preempt state law.”
Id. The preemption doctrine most pertinent here applies “when it is impossible
for a private party to comply with both state and federal requirements.” Merck
Sharp, 139 S. Ct. at 1672 (quotation marks and citation omitted).
          “Impossibility” preemption issues arise with some regularity in litigation
asserting state-law tort claims against prescription-drug manufacturers. In
such cases, plaintiffs assert that manufacturers violated state-law duties by
the manner in which they designed their products or wrote their labels; the
FDA, however, sets its own standards as to what drug compositions can be
marketed and what their labels must say. Id. Those two sets of duties may
conflict, and in a proper case, the state law may have to yield to the federal. In
a series of cases, the Supreme Court has explained when the FDCA/FDA
scheme preempts state-law claims. Sikkelee, 907 F.3d at 713 (surveying cases).
          Because Gilead relies on that line of cases, I begin by describing their
holdings. (Section III.A.1, infra.) I then apply that case law to Gaetano’s design-
defect claim (Section III.A.2, infra) and failure-to-warn claim (Section III.A.3,
infra).




                                            4
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 5 of 23 PageID: 514




            Preemption and Prescription Drugs at the Supreme Court
      As to the issue of preemption now before the Court, there are three
essential Supreme Court cases.
      First, in Wyeth v. Levine, the Court held that a state-law failure-to-warn
claim against a brand-name drug manufacturer was not preempted because
FDA regulations allow those manufacturers to change labels without immediate
agency approval. 555 U.S. 555, 568 (2009). Because the manufacturer could
change the label to comply with state law, it was not impossible to comply with
both state and federal labeling requirements. Id. Wyeth recognized an
exception, however: If a manufacturer can provide “clear evidence” that the
FDA would have rejected the label, then the manufacturer can show that it
would have been impossible to amend the label in compliance with state law
while simultaneously complying with federal law. Id. at 571.
      Wyeth, which involved a branded drug, left unaddressed the case of a
generic drug, which is subject to a different regulatory regime. “Under federal
law, a generic drug manufacturer may produce a drug that is identical to one
made by a brand-name manufacturer, but when it receives permission to do
so, it must use the same FDA-approved design and warning labels as the
brand-name manufacturer.” Sikkelee, 907 F.3d at 712. Unlike brand-name
manufacturers, then, a generic manufacturer cannot unilaterally change its
label consistent with federal law. Id.
      Accordingly, in a second case, PLIVA, Inc. v. Mensing, the Court
distinguished Wyeth and held that a state-law failure-to-warn claim was
preempted as to a generic drug. 564 U.S. 604, 617–18 (2011). Mensing
reasoned that, if the generic manufacturer changed its label to comply with
state law, then the label would not match the brand-name label, and thus
would violate federal law. Id. The Court also rejected the argument that
complying with both state and federal law was not impossible because the
manufacturer could ask the FDA to update the brand-name label. Id. at 620–
21. The Court explained that “[t]he question for ‘impossibility’ is whether the



                                         5
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 6 of 23 PageID: 515




private party could independently do under federal law what state law requires
of it.” Id. at 620 (emphasis added). “[W]hen a party cannot satisfy its state
duties without the Federal Government’s special permission and
assistance, . . . that party cannot independently satisfy those state duties for
pre-emption purposes.” Id. at 623–24.
      While Mensing involved a failure-to-warn claim, the Court applied the
same logic to a design-defect claim in a third case, Mutual Pharmaceutical Co. v.
Bartlett, 570 U.S. 472 (2013). That state design-defect claim, if sustained,
would have required the generic manufacturer to alter the drug’s composition
to reduce the risk of an adverse reaction. Id. at 483. The Court held that such a
claim was preempted because a generic drug’s composition (like its label)
cannot differ from that of the brand-name drug. It was therefore impossible for
the manufacturer to redesign the drug in accordance with state law, while
simultaneously complying with the federal prohibition against redesigning the
drug. Id. at 483–84.
      The upshot of this trio of cases is that a court should first identify what
changes to the drug or label the state-law claim would require, and then
determine whether, under federal law, a manufacturer could unilaterally
implement that change. If the manufacturer could do so, then federal law does
not make it impossible to comply with a state-law duty, and preemption does
not apply.
             Design-Defect Claim
      Gaetano’s first claim is that the design of Truvada is defective because
the drug causes kidney and bone damage. (Compl. ¶ 73.) Under New Jersey
law, a design-defect plaintiff may succeed by proving that “the product could
have been designed in an alternative manner so as to minimize or eliminate the
risk of harm.” Lewis v. Am. Cyanamid Co., 715 A.2d 967, 980 (N.J. 1998).
Gaetano alleges that Gilead had such a safer alternative, namely, a TAF-based
medication. Thus, he asserts, Gilead should have swapped in TAF as the active




                                        6
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 7 of 23 PageID: 516




ingredient and sought FDA approval for that TAF-based medication, instead of
the less safe TDF-based medication. (See Compl. ¶ 73; Opp. at 5, 7, 11.)3
       Neither the Supreme Court nor the Third Circuit has addressed
preemption in relation to the specific claim that a brand-name manufacturer
should have developed and sought FDA approval for a different, safer drug. The
closest precedent is Bartlett, which addressed a claim that a generic
manufacturer should have redesigned the drug’s composition after FDA
approval. 570 U.S. at 484–85. Bartlett held that such a claim is preempted, but
Bartlett is distinguishable because it involved (1) a generic manufacturer, and
(2) a claim that the drug composition should be changed post-approval. Post-
approval, as noted above, a generic manufacturer is not permitted to make
such changes; even if state law imposes a duty to alter the drug’s composition,


3       Gilead argues that the Complaint does not allege a pre-approval theory, but
only a post-approval theory that, after Truvada was approved and on the market,
Gilead should have replaced Truvada with a TAF-based formula. (Mot. at 15; Reply at
3.) I disagree. The Complaint alleges that “a practical and feasible, safer, alternative
design existed that would have reduced or prevented the harm caused to the Plaintiff.”
(Compl. ¶ 73.) This is a broad allegation that is clear enough to encompass a pre-
approval theory.
       Gilead latches onto the allegation that a TAF medication “could have been
conceivably approved in 2009 had Gilead not purposefully paused their research and
development of TAF in 2004.” (Id. ¶ 70.) Since TDF-containing Truvada was approved
in 2004, Gilead reasons that the Complaint only alleges that Gilead should have
replaced Truvada with a TAF medication once such a medication was ready for
approval five years after Truvada’s approval. (Reply at 3.) But I read the allegation in
paragraph 73 as broad enough to allege that Gilead should have continued with the
development of a TAF medication instead of seeking approval for TDF-based Truvada.
See Smith v. Pro Custom Solar LLC, Civ. No. 19-20673, 2021 WL 141336, at *4 (D.N.J.
Jan. 15, 2021) (explaining that courts do not finely parse a pleading’s allegations and
home in on “infelicities in phrasing”).
       Gaetano also confirms in his brief that he is asserting a pre-approval theory.
(Opp. at 5, 7, 11.) Moreover, Gaetano does not seem to dispute that a post-approval
theory would likely be preempted because a brand-name manufacturer cannot
unilaterally change a drug’s composition following approval. See Opp. at 10, 11; 21
U.S.C. § 355(a) (requiring approval of a new drug application to market a drug); 21
C.F.R. § 314.70(b)(2)(i) (defining “changes in the . . . formulation of the drug” as “major
changes” that “requir[e] supplement submission and approval”).


                                            7
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 8 of 23 PageID: 517




the generic manufacturer cannot do so and still maintain FDA approval. Id. A
brand-name manufacturer, particularly during the pre-approval process of
designing the drug, does not labor under the same federal-law constraints.
      Indeed, the distinctions between this case and Bartlett strongly suggest
that Gaetano’s design-defect claim is not preempted. Gaetano’s claim is that
Gilead should have designed Truvada differently (i.e., with TAF instead of TDF)
from the get-go. Federal law does not dictate the manner in which a
manufacturer must design a drug in the first place. E.g., Sullivan v. Aventis,
Inc., No. 14-CV-2939-NSR, 2015 WL 4879112, at *6 (S.D.N.Y. Aug. 13, 2015).
Moreover, there are no federal requirements dictating which compositions
among available alternatives a manufacturer must submit for approval. Id.
Here, Gaetano effectively claims that, under state law, a manufacturer has a
duty to pursue a safe alternative if available. Pursuant to that state-law duty,
Gilead could have submitted an alternative design to the FDA without creating
any conflict with its federal duties. See Kaiser v. Johnson & Johnson, 947 F.3d
996, 1009–10 (7th Cir. 2020) (federal law did not stop medical device from
satisfying state-law duties relating to medical device design before seeking FDA
clearance).
      This case is thus closer to Wyeth than to Bartlett or Mensing. In the latter
two cases, “the defendant generic manufacturers were obligated to use the
design and labeling of their brand-name counterparts,” but Gilead “is not in
that position.” Sikkelee, 907 F.3d at 713. Gilead’s position is analogous to that
of the brand-name manufacturer in Wyeth, which could make changes
consistent with its federal-law duties. Given the lack of specific duties imposed
by federal law at the design stage, before FDA approval is sought, Bartlett and
Mensing are inapplicable. See Gremo v. Bayer Corp., 469 F. Supp. 3d 240, 257
(D.N.J. 2020) (Bartlett does not require preemption of all claims that a drug
could have been designed differently); Crockett v. Luitpold Pharms., Inc., Civ.
No. 19-276, 2020 WL 433367, at *8 (E.D. Pa. Jan. 28, 2020) (same).




                                        8
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 9 of 23 PageID: 518




         In response, Gilead argues that (1) it could not have independently
marketed a TAF-based version of Truvada without FDA approval, and (2) the
only Court of Appeals to address pre-approval design-defect claims has rejected
them. (Mot. at 11–13; Reply at 5.) Neither argument is persuasive.
               a. The Independence Requirement
         Gilead argues that it could not have independently and unilaterally
marketed an alternative, TAF-based formulation of Truvada without FDA
approval. (Reply at 5.) Of course, that is true, as it is of any drug. The
argument thus threatens to prove far too much.
         This is not the first products-liability suit against Gilead for its TDF
drugs, and this is not the first time Gilead has raised this preemption
argument. The cases are split.
         Some courts have credited Gilead’s argument, relying on Mensing’s
language that a party cannot act “independently” if the action in question
would require FDA approval. Evans v. Gilead Scis., Inc., for example, is closely
parallel to this case, except that the state claims arose under Hawaii law. No.
20-cv-123, 2020 WL 5189995, at *9 (D. Haw. Aug. 31, 2020) Citing Mensing,
Evans held that the design-defect claims were preempted because Gilead could
not market an alternative formula of Truvada (containing TAF) without FDA
approval. Id. at *9–10.4 See also Epstein v. Gilead Scis., Inc., Civ. No. 19-81474,
2020 WL 4333011, at *2 (S.D. Fla. July 27, 2020).
         Other courts disagree, however. In Holley v. Gilead Sciences, Inc.,
plaintiffs sued Gilead, alleging California-law products liability claims after
taking TDF-based medications (including Truvada) and experiencing bone and
kidney damage. 379 F. Supp. 3d 809, 814 (N.D. Cal. 2019). Those plaintiffs
raised the California-law equivalent of Gaetano’s claims here, and Gilead raised
the same preemption defenses. Id. at 815, 818-19. Holley rejected Gilead’s




4        Evans held, however, that the failure-to-warn claims were not preempted. See
infra.


                                            9
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 10 of 23 PageID: 519




preemption defenses, on grounds discussed more fully below. Id. at 821–30.5
See also Guidry v. Janssen Pharms., Inc., 206 F. Supp. 3d 1187, 1208 (E.D. La.
2016) (similar preemption defense rejected in case involving Invokana, a
diabetes drug).
      I find the preemption reasoning of Holley more persuasive, for two
specific reasons.
      First, Gilead mischaracterizes the claim here. Gaetano’s claim is that,
instead of going ahead and obtaining FDA approval for the TDF-based Truvada
drug, Gilead should have designed and sought FDA clearance for a safer, TAF-
based drug. Thus, “[t]he question is not whether a drug manufacturer can
independently sell pharmaceutical drugs without FDA approval; it is whether a
drug manufacturer can independently design a reasonably safe drug in
compliance with its state-law duties before seeking FDA approval.” Holley, 379
F. Supp. 3d at 825 (cleaned up; emphases added). Gaetano’s claim goes to
Gilead’s pre-approval design choices, which were actions independent of the
FDA. See id.
      That Gilead needs FDA approval to sell a drug does not bring this case
within the holding of Mensing. In Mensing, the change to the label required
FDA permission before it could occur. Here, Gilead can design or redesign a
drug to comply with state law in advance of any FDA approval process. To be
sure, once the alternative drug is submitted for approval, the FDA might reject
it. But the same was true in Wyeth; where a brand-name manufacturer
unilaterally changes a drug’s label, the FDA may later review and reject that
change. 555 U.S. at 571. That possibility of rejection is not sufficient to require
preemption. Holley harmonized the Supreme Court’s Mensing and Wyeth
holdings in terms with which I agree: “An action is independent . . . if the
manufacturer can take such action without prior FDA approval, even if the


5      With one exception: Holley held that a claim that Gilead should have improved
its labels post-approval was preempted. Id. at 821–30. I discuss that claim and
distinguish that holding infra.


                                         10
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 11 of 23 PageID: 520




FDA may subsequently reject approval of the action post hoc.” Holley, 379 F.
Supp. 3d at 821. This case thus resembles Wyeth, because a manufacturer can
unilaterally make design choices, even if they lead to a drug for which FDA
approval may or may not be forthcoming.
      Second, the sheer scope of Gilead’s argument imperils both preemption
doctrine and state police powers. Gilead’s argument carries the implication that
a plaintiff could never bring a design-defect claim involving any drug that
required FDA approval. Guidry, 206 F. Supp. 3d at 1206; Estate of Cassel v.
Aka Corp., No. 12-CV-771, 2014 WL 856023, at *5 (W.D. Wis. Mar. 5, 2014).
That result cannot be squared with two fundamental principles. First, the
Supreme Court stressed that impossibility is not to be found easily, Merck, 139
S. Ct. at 1679, implying that it is the exception, not the rule. Gilead’s
approach, however, would require preemption of a wide swath of design-defect
claims. Second, “Congress did not intend FDA oversight to be the exclusive
means of ensuring drug safety and effectiveness.” Id. Likewise, “federal law
establishes no safe-harbor for drug companies.” Bartlett, 570 U.S. at 490. State
law, too, has an important role to fill here, a role that would be severely
impaired if Gilead’s argument were accepted.
      Gilead’s argument turns FDA approval into a kind of talisman to ward off
state-law claims. I think it stretches impossibility preemption farther than the
Supreme Court intended. Gilead does not furnish a valid basis to extend the
impossibility-preemption doctrine to pre-approval design-defect claims.
            b. The Sixth Circuit’s View
      As noted, Gilead’s second response is based on Court of Appeals case
law. Gilead relies most heavily on Yates v. Ortho-McNeil-Janssen
Pharmaceuticals, Inc., 808 F.3d 281 (6th Cir. 2015), the only Court of Appeals
case to address pre-approval claims. Yates rejected a pre-approval design
defect claim for two reasons. Most respectfully, I find those reasons off-point
and unpersuasive.




                                        11
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 12 of 23 PageID: 521




      First, the Sixth Circuit reasoned that the claim there was “too
attenuated,” because it required the court to speculate that if a manufacturer
had designed the drug differently, the FDA would have approved the alternative
formulation; that the plaintiff would have taken this alternative drug; and the
alternative drug would not have caused plaintiff harm. Id. at 299. These, of
course, are weighty concerns, but they go primarily to causation; the specific
connection to preemption is less clear. As one court sees it, “the Sixth Circuit
merely outlines the requisite assumptions for all defective design claims.”
Guidry, 206 F. Supp. 3d at 1208. Here, as it happens, an alternative, TAF-
based drug was approved by the FDA, although not until 2015. “It is not too
attenuated to assume that the FDA would approve a safer, alternative design of
a drug that it has already approved.” Id. “This is especially true where, as here,
[Gaetano] allege[s] that . . . the allegedly safer drugs were actually approved by
the FDA years later.” Holley, 379 F. Supp. 3d at 824.
      Of course, a defendant manufacturer may attempt to prove that the
alternative drug is not safer, or that it was not or would not have been
approved. The issue here, however, is whether a plaintiff’s claim is preempted
at this, the motion-to-dismiss stage. Where a plaintiff plausibly alleges that the
manufacturer could have changed the formulation, consistent with federal law,
the allegation may be worthy of further exploration in discovery.
      Second, Yates relied on Bartlett’s rejection of a rationale that a
manufacturer can comply with both federal and state law by pulling an
approved drug from the market and seeking approval of a different one. Yates
reasoned that the plaintiff was “essentially argu[ing] that defendants should
never have sold the FDA-approved formulation . . . in the first place.” 808 F.3d
at 300. That “never-start selling rationale,” in the Sixth Circuit’s view, was too
close to the “stop-selling rationale” rejected in Bartlett. Id.
      I am convinced, however, that the “stop selling” rationale is misapplied in
this different context. See Young v. Bristol-Myers Squibb Co., No. 16-CV-108,
2017 WL 706320, at *8 (N.D. Miss. Feb. 22, 2017) (“Yates misstates the ‘stop



                                          12
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 13 of 23 PageID: 522




selling’ rationale.”). Bartlett held that “an actor seeking to satisfy both his
federal-and state-law obligations is not required to cease acting altogether in
order to avoid liability.” 570 U.S. at 488. In short, this is another argument
that proves too much, at too high a cost. Of course, any actor can avoid
regulation by simply ceasing the regulated activity altogether. The pre-approval
theory, however, is different. It does not require a manufacturer to abandon its
investment and marketing efforts with respect to an efficacious drug that the
FDA has approved. “The preapproval theory does not argue that a
manufacturer should have stopped acting, just that it should have acted
differently.” Young, 2017 WL 706320, at *8; see also, e.g., Holley, 379 F. Supp.
3d at 825; Guidry, 206 F. Supp. 3d at 1208. That state-law directive to act
“differently” applies pre-approval, at the development stage, when the
manufacturer is choosing among alternatives and its choice is not dictated by
federal law.
      For those reasons, I decline to follow Yates. In that, I am not alone: “Of
those courts that are not bound by . . . Yates, a majority has found no
preemption under these circumstances.” Holley, 379 F. Supp. 3d at 823
(collecting cases).
                                        ***
      In sum, I hold that Gaetano’s claim that Gilead should have developed a
drug using TAF instead of TDF is not preempted. I will therefore deny Gilead’s
motion to the extent it seeks dismissal of that design-defect claim.
               Failure-to-Warn Claim
      Gaetano alleges that Truvada’s label inadequately warned of all the risks
associated with Truvada, or of the need to monitor patients’ bone and kidney
health while taking Truvada. (Compl. ¶¶ 40–49, 77–78.) A failure-to-warn claim
requires that a defendant knew or should have known about a risk (the duty)
but failed to warn about that risk (the breach). See Whelan v. Armstrong Int’l
Inc., 231 A.3d 640, 652–53 (N.J. 2020). So the state-law duty Gaetano seeks to
impose here is one to warn of the full extent of Truvada’s risks and how to



                                         13
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 14 of 23 PageID: 523




monitor patients. The breach is that its label failed to do so, or did so
inadequately.
      Gilead argues that this claim is preempted for two reasons. First, to the
extent the claim is premised on a theory that Gilead failed to propose an
adequate label to the FDA when seeking approval of the drug, courts have
rejected such pre-approval theories. (Reply at 8–9.) Second, to the extent the
claim is premised on a theory that Gilead should have amended the label post-
approval, Gaetano has not identified any “newly acquired information” that
would have allowed Gilead to unilaterally change the label consistent with
federal law. (Id. at 10–12.) I discuss each contention in turn.
              a. Pre-Approval Theory
      Gilead argues that a pre-approval failure-to-warn claim is preempted
because it “second-guesses” the FDA’s judgment that the label was adequate.
(Mot. 18; Reply at 9.) Neither the Supreme Court nor the Third Circuit has
addressed whether a pre-approval failure-to-warn claim is preempted in this
way. Wyeth, Mensing, and Bartlett all dealt with whether a manufacturer could
change a label post-approval. Nonetheless, based on the principles of those
cases, I conclude that Gaetano’s pre-approval failure-to-warn claim is not
preempted.6
      I start with the “central premise of federal drug regulation that the
manufacturer bears responsibility for the content of its label at all times.”
Merck, 139 S. Ct. at 1677 (citation omitted). More specifically, when applying
for FDA approval for a drug, manufacturers propose labeling. 21 U.S.C.
§ 355(b)(1)(A)(vi); 21 C.F.R. § 314.50(c)(2)(i). The FDA’s approval of the drug


6       I do not interpret the Complaint to be alleging a fraud-on-the-FDA claim, and
Gaetano’s brief disavows any such claim. (Opp. at 13 n.5.) Claims that a manufacturer
made fraudulent representations to the FDA during the approval process are
preempted because they “conflict with the FDA’s responsibility to police fraud
consistently with the Administration’s judgment and objectives.” Buckman Co. v.
Plaintiffs’ Legal Comm., 531 U.S. 341, 350 (2001). The claim here, however, is the
distinct one that the proposed warnings could have been stronger, and a stronger
warning would have prevented Gaetano’s injuries. Holley, 379 F. Supp. 3d at 825.


                                         14
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 15 of 23 PageID: 524




includes the approval of the proposed label. See 21 C.F.R. § 314.105(b). Thus,
“[a] drug manufacturer is charged . . . with crafting an adequate label.” Merck,
139 S. Ct. at 1677 (quotation marks and citation omitted).
       As a result, “[j]ust as Gilead has pointed to no federal law that would
have prevented it from submitting TAF drugs rather than TDF drugs for
approval in the first instance, it has also cited no federal law that would
prevent a drug manufacturer from submitting a different warning label to the
FDA prior to initial approval of a drug.” Holley, 379 F. Supp. 3d at 826. That is,
Gilead “possessed the ability to implement stronger warning language into
labeling” it proposed to the FDA, so state law could have imposed a duty to
make a stronger label without running afoul of federal law. In re Actos
(Pioglitazone) Prods. Liab. Litig., No. 12-CV-64, 2014 WL 60298, at *7 (W.D. La.
Jan. 7, 2014). There was no federal duty constraining what label Gilead could
propose, so state law could fill that gap. See Wyeth, 555 U.S. at 578 (failure-to-
warn claims “offer[] an additional, and important, layer of consumer protection
that complements FDA regulation”).
       Gilead falls back on the idea that after the FDA approved Truvada’s label,
Gilead could not “use state law to ‘second guess . . . an FDA judgment.’” (Mot.
at 18 (quoting In re Celexa & Lexapro Mktg. & Sales Pracs. Litig., 779 F.3d 34,
41 (1st Cir. 2015))). But Wyeth rejected the very similar argument that, “[o]nce
the FDA has approved a drug’s label, a state-law verdict may not deem the
label inadequate.” 555 U.S. at 573–74. Rather, the FDCA and FDA regulations
preempt state-law based changes only when the manufacturer is constrained
from making changes under federal law. See Mensing, 564 U.S. at 618; Bartlett,
570 U.S. at 484–85. There are no such constraints upon a manufacturer when
it is choosing what labeling to propose to the FDA; only after a label is
approved is the manufacturer’s discretion constrained by federal law.
       The cases cited by Gilead do not persuade me otherwise. I focus here on
two.




                                        15
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 16 of 23 PageID: 525




      The first is the opinion of the United States Court of Appeals for the First
Circuit in Celexa. There, plaintiffs claimed that California law required an FDA-
approved drug label to include different information about a drug’s efficacy.
779 F.3d at 38. The Court of Appeals held that claims based on information
available at the time of the approval process are preempted because “the FDA
[is] the exclusive judge of safety and efficacy based on information available at
the commencement of marketing.” Id.; see also Maze v. Bayer Healthcare
Pharm. Inc., No. 18-CV-21, 2019 WL 1062387, at *3 (E.D. Tenn. Mar. 6, 2019)
(adopting Celexa’s position).
      That view, however, contradicts the Supreme Court’s holdings that the
“FDA’s power to approve or to disapprove labeling changes” does not “by itself,
pre-empt[] state law” and that “FDA oversight” is not “the exclusive means of
ensuring drug safety and effectiveness.” Merck, 139 S. Ct. at 1677 (citing
Wyeth, 555 U.S. at 574). The First Circuit purported to draw its rule from
Wyeth and Mensing, 779 F.3d at 41, but those cases considered only a
manufacturer’s duties post-approval, an important distinction. What is more,
the First Circuit cited Wyeth and Mensing for a general rule that state-law
requirements cannot “second guess” the FDA’s judgment. 779 F.3d at 41. That
is too broad a statement. The Supreme Court in Wyeth and Mensing considered
only preemption based on the impossibility of compliance with both federal and
state law. The First Circuit’s more general “obstacle preemption” or “second
guessing” principle cannot be found there. See Mensing, 564 U.S. at 618 n.4
(“We do not address whether state and federal law directly conflict in
circumstances beyond impossibility.” (quotation marks and citation omitted)).7


7      To explain a little further, the manufacturer in Wyeth argued that state-law
claims were preempted under two lines of preemption cases: (1) a line that holds that
state requirements are preempted if it is impossible to comply with state and federal
requirements, and (2) a line that holds that that state law is preempted when it stands
as an obstacle to federal law, such as by second-guessing a federal agency’s judgment.
555 U.S. at 564 (citations omitted). The Court held that there could be preemption in
the prescription drug context under the first line of cases, known as impossibility
preemption. Id. at 568–73. But the Court rejected the argument that preemption could

                                          16
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 17 of 23 PageID: 526




On just those grounds, at least one court has declined to follow Celexa, and I
agree. See Holley, 379 F. Supp. 3d at 826.
      Next, Gilead relies on Utts v. Bristol-Myers Squibb Co., 226 F. Supp. 3d
166 (S.D.N.Y. 2016). That court held that pre-approval failure-to-warn claims
are preempted because FDA-approved labeling reflects “the agency’s formal,
authoritative conclusions regarding the conditions under which the product
can be used safely and effectively.” Id. at 184. For that proposition, it cited a
regulatory preamble, “Requirements on Content and Format of Labeling for
Human Prescription Drug and Biological Products,” 71 Fed. Reg. 3,922, 3,934
(Jan. 24, 2006)). The court thus reasoned, like Celexa, that pre-approval claims
impermissibly second-guess the FDA’s judgment.
      Not only has the Supreme Court generally disapproved that argument (as
explained above); the Court in Wyeth expressly rejected reliance on the
regulatory preamble cited by Utts. In Wyeth, the manufacturer relied on that
preamble to argue that the FDA “leaves no room for different state-law
judgments.” 555 U.S. at 575. The Court held that the preamble did not have
anything like that effect. To find that the preamble requires preemption of
failure-to-warn claims, says Wyeth, would undermine (a) a federal legislative
scheme that allowed for state tort liability (the FDCA has no express
preemption provision); and (b) the FDA’s longstanding position that “federal
labeling standards [are] a floor upon which States could build.” Id. at 577–78.




be found based on obstacle preemption or the idea that state law cannot second-guess
the FDA. Id. at 573–81. The Court has maintained the distinction that impossibility
preemption is recognized in the prescription drug context, but obstacle preemption is
not. See Mensing, 564 U.S. at 618 n.4. Thus, the First Circuit in Celexa adopted an
obstacle preemption rule which the Supreme Court has rejected in one context and
expressed skepticism about in another. See Wyeth, 555 U.S. at 573–81 (rejecting
obstacle preemption argument); Mensing, 564 U.S. at 618 n.4 (declining to address
obstacle preemption argument).


                                         17
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 18 of 23 PageID: 527




Accordingly, I am unwilling to adopt the holding of Utts, which is in
considerable tension with Supreme Court authority.8
                                          ***
      In sum, I conclude that Gaetano’s claim under New Jersey law that
Gilead should have proposed a stronger label to the FDA is not preempted.
             b. Post-Approval Theory
      Gaetano alleges that Gilead should have amended the label post-
approval to reflect its evolving understanding of Truvada’s risks. (E.g., Compl.
¶¶ 40–49.) Wyeth held that a failure-to-warn claim is not preempted if the
manufacturer could change the label without FDA approval. Specifically, the
FDA’s “changes being effected” (“CBE”) regulation allows a brand-name
manufacturer to change a label without first obtaining FDA approval (subject,
of course, to FDA review thereafter). 555 U.S. at 568–69.9 The CBE regulation
provides, however, that the labeling change must be based on “newly acquired
information.” Id. at 568.10 Accordingly, courts hold that a failure-to-warn claim

8      The Second Circuit affirmed Utts in Gibbons v. Bristol-Myers Squibb Co., 919
F.3d 699 (2d Cir. 2019). But in affirming, the court focused on “the requirements to
properly plead and then prove a state law failure-to-warn claim based on post-drug-
release information.” Id. at 708. The court did not discuss Utts’s reasoning regarding
pre-approval failure-to-warn claims.
9       Based on the FDA’s ability to later reject the label, Wyeth created a fairly
narrow exception to its holding. If a manufacturer can provide “clear evidence” that
the FDA would reject the label, Wyeth allows that a manufacturer could demonstrate
that it would be impossible to amend the label and remain compliant with federal law.
Wyeth, 555 U.S. at 571. Gilead does not argue that Gaetano’s stronger proposed
warnings would have been rejected, so I do not consider the issue.
10      There is a wrinkle. The “newly acquired information” requirement was added to
the CBE regulation in 2008.Wyeth, 555 U.S. at 568. So Gaetano argues that Gilead is
liable for failing to add additional warnings prior to 2008 regardless of whether Gilead
had newly acquired information then. (Opp. at 13.)
       One court agrees with him, see Holley, 379 F. Supp. 3d at 828, but I do not.
Although the newly acquired information requirement was not codified until 2008,
that requirement was previously “the agency’s longstanding view.” Supplemental
Applications Proposing Labeling Changes for Approved Drugs, Biologics, and Medical
Devices, 73 Fed. Reg. 2,848, 2,849 (Jan. 16, 2008). Indeed, the FDA “proposed what is
essentially the current CBE procedure in 1982,” id., and explained then that labeling

                                           18
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 19 of 23 PageID: 528




against a brand-name manufacturer is not preempted when the plaintiff’s
suggested label changes were supported by newly acquired information; in
such a case, the manufacturer may invoke the CBE regulation to make such
changes unilaterally. Knight v. Boehringer Ingelheim Pharms., Inc., 984 F.3d
329, 337 (4th Cir. 2021); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699,
708 (2d Cir. 2019); Dolin v. GlaxoSmithKline LLC, 901 F.3d 803, 812 (7th Cir.
2018); Celexa, 779 F.3d at 41.
      So unless the manufacturer possesses newly acquired information, it
cannot unilaterally change the label. It follows, says Gilead, that Gaetano’s
Complaint cannot survive a motion to dismiss unless it alleges that Gilead
possessed newly acquired information, as defined by FDA regulations. (Mot. at
16–18.) Newly acquired information is defined as that which “reveal[s] risks of a
different type or greater severity or frequency than previously included in
submissions to [the] FDA.” 21 C.F.R. § 314.3(b). “[N]ewly acquired information
is not limited to new data, but also encompasses new analyses of previously
submitted data.” Wyeth, 555 U.S. at 569. The risks Gaetano complains of,
Gilead argues, were all risks Gilead knew about when Truvada was approved,
so they do not constitute newly acquired information.
      But the question of whether a plaintiff must plead that the manufacturer
possessed newly acquired information presents a different, procedural issue.
This is so because “[p]reemption is an affirmative defense.” Lupian v. Joseph
Cory Holdings Co., 905 F.3d 127, 130 (3d Cir. 2018). As a result, “dismissal is
appropriate under Rule 12(b)(6) only when preemption is manifest in the



changes should be made “to correct concerns about newly discovered risks,” New Drug
& Antibiotic Regulations, 47 Fed. Reg. 46,622, 46,623 (Oct. 19, 1982). Further, the
FDA had consistently interpreted the CBE mechanism as applicable when a
manufacturer has newly discovered information. Brief for the United States as Amicus
Curiae, Wyeth v. Levine, No. 06-1249, 2008 WL 2308908, at *4 (June 2, 2008). Thus,
the FDA effectively had the newly acquired information requirement in place prior to
2008, even if it was not codified in the regulation. See Ramsay v. Nat’l Bd. of Med.
Exam’rs, 968 F.3d 251, 258 n.8 (3d Cir. 2020) (“[T]he preamble to a regulation may be
used as an aid in determining the meaning of a regulation.” (citation omitted)).


                                         19
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 20 of 23 PageID: 529




complaint itself.” Id. at 130–31 (quotation marks and citation omitted).
Affirmative defenses generally depend on extrinsic facts, and the Third Circuit
therefore requires that a court tread warily, dismissing under Rule 12(b)(6) only
when the plaintiff has effectively pled itself out of court.11
      Dismissal is thus appropriate only if it is manifest from the face of the
Complaint that the risks Gilead allegedly failed to warn about did not meet the
definition of newly acquired information. See id.; In re Asbestos Prods. Liab.
Litig. (No. VI), 822 F.3d 125, 133 & n.6 (3d Cir. 2016) (a complaint’s omission of
facts relevant to a preemption inquiry will preclude dismissal based on a
preemption defense).12 This Gilead cannot show, because some of Gaetano’s
allegations, interpreted in the light most favorable to him, do seem to concern
newly acquired information. Gaetano alleges that “[f]rom October 2001 through
May 20, 2007, Defendant’s labelling . . . failed to warn doctors that all patients
should be monitored for adverse kidney effects, . . . although Defendant knew
through its studies that otherwise healthy individuals were experiencing
adverse kidney events.” (Compl. ¶ 40.) It cannot be gleaned from the face of the


11     Cf. Fried v. JP Morgan Chase & Co., 850 F.3d 590, 604 (3d Cir. 2017) (statute of
limitations, an affirmative defense, must generally be pled in an answer and cannot be
the basis of a Rule 12(b)(6) dismissal unless its application is apparent on the face of
the complaint); Rycoline Prods., Inc. v. C & W Unlimited, 109 F.3d 883, 886 (3d Cir.
1997) (similar holding as to res judicata defense).
12     Most courts to address how the newly acquired information requirement fits
into the preemption inquiry have done so outside the context of a motion to dismiss.
Wyeth, 555 U.S. at 562–63 (appeal of denial of post-judgment motions); Knight, 984
F.3d at 337 (same); Dolin, 901 F.3d at 812 (same). The First and Second Circuits,
however, have held that, to survive a motion to dismiss, a plaintiff must plausibly
allege newly acquired information. Gibbons, 919 F.3d at 708; Celexa, 779 F.3d at 41–
43; accord Holley, 379 F. Supp. 3d at 828 (adopting standard from Gibbons and
Celexa). Neither court acknowledged that preemption is an affirmative defense, and
that impossibility preemption in the prescription-drug context is especially
“demanding.” Wyeth, 555 U.S. at 573. I find that these courts’ pleading requirement is
incompatible with the Third Circuit’s approach to evaluating preemption on a motion
to dismiss. See Lupian, 905 F.3d at 130–31; Asbestos Prods., 822 F.3d at 133 & n.6;
see also Evans, 2020 WL 5189995, at *10 (rejecting requirement to plead newly
acquired information based on similar case law from the Ninth Circuit).


                                          20
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 21 of 23 PageID: 530




Complaint that the “studies” referred to all date from before Truvada’s approval
in 2004. That is a fact that must be developed in discovery. Further,
throughout the late 2000’s, Gilead provided stronger monitoring
recommendations and warnings to physicians and patients in the EU. (Id.
¶ 50.) And through at least 2018, Gilead strengthened its US label multiple
times. (Id. ¶¶ 41–47.) From those allegations, I can infer that Gilead, in the
post-approval period, came into possession of new information that warranted
stronger warnings.13 Thus, I cannot say that it is “manifest” on the face of the
Complaint that Gilead lacked newly acquired information in the post-approval
period. Accordingly, any finding of preemption would be premature in the
context of this Rule 12(b)(6) motion.
                                         ***
       To sum up, none of the possible theories Gaetano may pursue for his
product liability claims is preempted. Gilead’s motion to dismiss, to the extent
it is based on preemption, is therefore denied.
     B. Presumption of Adequacy
       Apart from preemption, Gilead argues that Gaetano’s failure-to-warn
claim fails as a matter of New Jersey law, based on the “presumption of
adequacy” of FDA-approved warnings. (Mot. at 19–21.) The NJPLA provides
that “the manufacturer . . . shall not be liable for harm caused by a failure to
warn if the product contains an adequate warning.” N.J. Stat. Ann. § 2A:58C-4.
An “adequate product warning” is defined as “one that a reasonably prudent
person in the same or similar circumstances would have provided with respect
to the danger and that communicates adequate information on the dangers
and safe use of the product.” Id. The NJPLA further provides that if a warning


13    That Gilead strengthened its warnings does not preclude Gaetano’s failure-to-
warn claim for two reasons. First, he alleges that the warnings, even as strengthened,
were still inadequate. (Compl. ¶ 46, 48–49.) Second, he may press a theory that Gilead
should have made the revisions earlier, i.e., that Gilead knew about the risks but
unreasonably delayed in amending the label. See In re Accutane Litig., 194 A.3d 503,
530 (N.J. 2018).


                                         21
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 22 of 23 PageID: 531




was approved by the FDA, then “a rebuttable presumption shall arise that the
warning . . . is adequate.” Id.
       The New Jersey Supreme Court treats this presumption of adequacy not
as an affirmative defense, but as a carve-out from substantive liability. I reach
this conclusion based on the context, as well as the court’s requirement that
the plaintiff plead around the presumption in the complaint. See Cornett v.
Johnson & Johnson, 48 A.3d 1041, 1056 (N.J. 2012) (“To overcome this
presumption, a plaintiff asserting a failure to warn claim based on an
inadequate label or instructions has stricter pleading requirements.”),
abrogated on other grounds by McCarrell v. Hoffmann-La Roche, Inc., 153 A.3d
207 (N.J. 2017). In federal-procedure terms, that equates to a requirement that
a plaintiff plausibly allege that the presumption can be overcome.14 See Lara v.
Cool Clouds Distrib., Inc., Civ. No. 20-8030, 2021 WL 613842, at *13 (D.N.J.
Feb. 26, 2021); Greisberg v. Bos. Sci. Corp., Civ. No. 19-12646, 2020 WL
4435409, at *4 (D.N.J. Aug. 3, 2020); Fellner v. Tri-Union Seafoods, L.L.C., Civ.
No. 06-0688, 2010 WL 1490927, at *6 (D.N.J. Apr. 13, 2010). The complaint
need not establish unequivocally that a plaintiff “will ultimately overcome the
presumption,” but it must plausibly allege that plaintiff will do so with the aid
of discovery. Fellner, 2010 WL 1490927 at *6.
       The presumption can be overcome in three ways: (1) “a plaintiff can
establish deliberate concealment or nondisclosure of after-acquired knowledge
of harmful effects”; (2) “a plaintiff can demonstrate economically-driven
manipulation of the post-market regulatory process”; and (3) “a plaintiff can
prove by clear and convincing evidence that a manufacturer knew or should
have known in the postmarketing phase that the drug warnings were
inadequate based on the label warning updating requirements in [the CBE


14     I do not suggest, of course, that state pleading standards govern a motion to
dismiss in federal court; obviously, the Federal Rules of Civil Procedure control here.
But the state court’s definition of the elements of substantive liability do provide the
rule of decision in this diversity case. I believe that principle accounts for the approach
of the District of New Jersey cases cited in this paragraph.


                                            22
Case 2:21-cv-01418-KM-JBC Document 14 Filed 03/26/21 Page 23 of 23 PageID: 532




regulation].” In re Accutane Litig., 194 A.3d 503, 531 (N.J. 2018) (quotation
marks and citations omitted).
      Gaetano pleads facts that fall into all three of these categories. First, his
allegation about stronger warnings in the EU gives rise to an inference that
Gilead knew of harmful effects but did not disclose them to the US market.
Second, he alleges that Gilead took on a business strategy of downplaying risks
and published studies understating the seriousness of kidney problems
associated with TDF drugs—all while the FDA issued warnings to stop. (Compl.
¶¶ 37–38, 55–57.) What is more, this was allegedly done to maintain demand
for TDF-based drugs. (See id. ¶ 70.) Such conduct is similar to a
manufacturer’s financially motivated downplaying of risks, misrepresentation
of studies, and resistance to proposals by the FDA for a stronger warning label
that represented “economically-driven manipulation” in McDarby v. Merck &
Co., Inc., 949 A.2d 223, 259–60 (N.J. Super. Ct. App. Div. 2008). See also
Accutane, 194 A.3d at 533 (adopting McDarby). Third, for the reasons explained
in Section III.A.3.b, supra, Gilead allegedly possessed “newly acquired
information” that should have prompted label changes via the CBE regulation,
or at least prompted them earlier. Thus, it is plausibly alleged that these facts,
if proven and developed, could overcome section 2A:58C-4’s presumption of
adequacy. See Lara, 2021 WL 613842, at *13; Fellner, 2010 WL 1490927, at
*6.
      To the extent Gilead moves to dismiss the failure-to-warn claim based on
the presumption of adequacy, its motion is denied.
IV.   CONCLUSION
      For the reasons set forth above, the motion to dismiss is denied.
      A separate order will issue.
Dated: March 26, 2021
                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge


                                        23
